

116 HRES 640 IH: Condemning the global persecution of Christians.
U.S. House of Representatives
2019-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 640IN THE HOUSE OF REPRESENTATIVESOctober 18, 2019Mr. Palmer (for himself, Mr. Mooney of West Virginia, Mr. Hice of Georgia, Mr. Duncan, Mr. Aderholt, Mr. Buck, Mr. Lamborn, Mr. Fulcher, Mr. Gaetz, Mr. Wright, Mr. Grothman, Mr. Bilirakis, Mrs. Hartzler, Mr. Hill of Arkansas, Mr. Abraham, Mr. Byrne, Mr. Fleischmann, Mr. Meadows, Mr. Budd, Mr. Roy, Mr. Cloud, Mr. Babin, Mr. Weber of Texas, Mr. Gianforte, Mr. Brooks of Alabama, Mr. Fortenberry, Mr. Marshall, Mr. Rutherford, Mr. Spano, Mr. Kelly of Mississippi, Mr. Johnson of Louisiana, Mr. Ratcliffe, Mr. Walker, Mr. Biggs, Mrs. Miller, Mr. Wenstrup, Mr. Smith of New Jersey, Mr. Mullin, Mrs. Rodgers of Washington, Mr. Moolenaar, Mr. Westerman, and Ms. Foxx of North Carolina) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning the global persecution of Christians.
	
 Whereas Christian persecution remains a global problem; Whereas, according to the Pew Research Center, Christians remain the most persecuted religious group in the world;
 Whereas persecution includes acts such as physical violence, forced exile, imprisonment, torture, rape, and death;
 Whereas, according to Open Doors USA’s 2019 World Watch List, the 50 most dangerous countries for Christians were responsible for 4,136 Christians killed for faith-related reasons, 1,266 church or Christian building attacks, and the detention without trial, arrest, sentencing, and imprisonment of 2,625 Christians;
 Whereas, in 2010, Asia Bibi, a Christian mother and field laborer, was charged with blasphemy and sentenced to death by hanging in Pakistan;
 Whereas, after nine years of imprisonment, Pakistan’s Supreme Court acquitted Asia Bibi based on insufficient evidence and she was finally allowed to leave the country in May 2019;
 Whereas, since 2014, discrimination and violence toward Christians, Muslims, and other religious minorities in India have significantly increased using anticonversion laws, anti-cow-slaughter laws, forced conversions, and injustice within law enforcement;
 Whereas, in Nigeria on February 15, 2014, Boko Haram militants attacked a farming village in Borno State, killing 106 people while targeting male residents of the Christian community;
 Whereas, in August 2014, ISIS swept into the Nineveh Plain in Iraq, forcing thousands of Christian families to flee their homes;
 Whereas, in 2016, Secretary of State John Kerry stated that a genocide was being committed against Christians and Yazidis in Northern Iraq and Syria;
 Whereas, in 2016, United States Pastor Andrew Brunson was wrongfully imprisoned by the Government of Turkey for two years until his release in 2018;
 Whereas, on April 9, 2017, Palm Sunday, two Egyptian Coptic Christian churches were bombed, killing 45 and injuring 126 churchgoers;
 Whereas, in Nigeria on June 23, 2018, Fulani militants in Plateau State killed 120 Christians as they returned from a funeral;
 Whereas, in December 2018, police officers in Chengdu, China, arrested Protestant Pastor Wang Yi and more than 100 Early Rain Covenant Church members;
 Whereas Chinese authorities searched and sealed each of the Early Rain Covenant Church’s properties and forced members to sign a pledge that they would not attend the church or church school again;
 Whereas China banned the online sale of the Bible; Whereas Chinese authorities are forcing Christians to replace pictures of Jesus with pictures of Chinese government officials;
 Whereas an estimated 60 million Christians reside in China and most worship in underground churches to avoid government control;
 Whereas, on April 21, 2019, Easter Sunday, more than 180 people were killed while worshipping at Christian churches in three separate locations in Sri Lanka;
 Whereas the Islamic State claimed responsibility for the Easter attacks, stating it was carried out by seven ISIS fighters and targeted Christians and citizens of Crusader coalition states; and
 Whereas, in May 2019, British Foreign Secretary Jeremy Hunt issued an interim report finding that the overwhelming majority (estimated at 80 percent) of persecuted religious believers are Christians.: Now, therefore, be it
	
 That the House of Representatives— (1)condemns persecution of members of any faith;
 (2)calls for every government to recognize the right of Christians to practice their faith without fear of persecution, including physical violence, death, or imprisonment; and
 (3)calls on the Department of State to prioritize freedom of conscience and religious freedom in United States foreign policy consideration.
			